PER CURIAM.
Orlando Fernandez appeals from the trial court’s order summarily denying his rule 3.850 motion for post-conviction relief.
We reverse appellant’s habitual felony offender sentence and return the case to the trial court for resentencing because the trial court impermissibly relied on non-sequential convictions in finding that appellant qualified as a habitual felony offender. See § 775.084(5), Fla. Stat. (1995). On remand the state may again seek sentencing as a habitual felony offender, subject to evidence of satisfactory predicate convictions. See Wainer v. State, 798 So.2d 885 (Fla. 4th DCA 2001).
As to appellant’s other claims raised in his motion for post-conviction relief, we affirm.
AFFIRMED in part, REVERSED in part, and REMANDED.
SHAHOOD, TAYLOR and MAY, JJ., concur.